DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022, has been entered.
 Response to Amendment
	Applicant’s amendments to claims 1 and 2, and the cancellation of claim 5 in the response filed March 7, 2022, is acknowledged by the Examiner. 
	Claims 1-4 are pending in the current action. 
Response to Arguments
With respect to claims 1 and 2, Applicant argues that the previous combination does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made.
In the arguments filed March 7, 2022, Applicant argues that Pelerin does not meet the claim limitations because the bubble and tray are hard and the device has a tooth stop ledge, Examiner disagrees. Pelerin col 4 ln 5-15 details that the bubble 30 may be flexible. Applicant’s arguments that the claimed invention does not include the stop ledges are moot as the claims do not limit the scope of the invention in a manner that would render the slope ledges unsatisfactory for the feature. 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 line 8 recites “and extending downwardly and outwardly both anterior and posterior from the tray” it is suggested to recite “and extending downwardly and outwardly both anteriorly and posteriorly from the tray”.
Claim 2 line 7 recites “and extending upwardly and outwardly both anterior and posterior from the tray” it is suggested to recite “and extending downwardly and outwardly both anteriorly and posteriorly from the tray”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pelerin (US 7607438) in view of Roth (US 9681978).
With respect to claim 1, Pelerin discloses A mouthguard adapted to prevent teeth grinding and clenching of upper and lower posterior teeth (col 4 ln 25-35, tray 12 prevents teeth clenching) by preventing contact by upper two to four front teeth against lower opposite teeth (Fig 4, device rests between the front teeth and the lower teeth thus would prevent contact by the upper teeth against the lower teeth) comprises: a tray having a substantially U-shaped channel (Fig 8, Fig 3, channel 14 is shown U-shaped) including opposing spaced side walls and a base (Fig 8, side walls, while the Examiner is relying on the Fig 8 embodiment, Annotated Fig 3 embodiment is provided for clarity) having a thickness adapted to fit over the upper teeth… (col 3 ln 35, device may be used on the upper teeth); and, a flexible bubble portion of the channel positioned around the upper two to four front teeth (col 4 ln 5-15, Fig 8,  flexible bubble 30 of the channel 14; examiner notes that the bubble is not required to be an enclosed space thus the open expanded portion 30 is interpreted as a bubble) and extending downwardly and outwardly both anterior and posterior from the tray to prevent contact of the upper and lower opposite teeth (Fig 8, col 4 ln 10-20, bubble 30 includes anterior extension and posterior extension via ledged 50/52 and a downward extension via thickened portion 22) and providing spacing between the upper and lower posterior teeth to prevent teeth grinding or clenching of the posterior teeth (col 4 ln 25-35, col 3 ln 35-45, tray 12 prevents teeth clenching and sits between the front teeth of the upper and lower jaw).  
Pelerin is silent on the tray and a base having a thickness adapted to fit over the upper teeth and mold to their configuration.
Roth teaches an analogous intra oral device for reliving symptoms of clenching having a base having a thickness adapted to fit over the upper teeth and mold to their configuration (col 4 ln 40-50, ultra low density polyethylene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material of Pelerin to have the material as taught by Roth as this is a material that can be worn for an extended period of time (Roth col 5 ln 40-50) and is a material that can disperse biting forces (Roth 4 ln 40-50).

    PNG
    media_image1.png
    409
    511
    media_image1.png
    Greyscale

Annotated Fig 3, Pelerin
With respect to claim 2, Pelerin discloses A mouthguard adapted to prevent teeth grinding and clenching of upper and lower posterior teeth (col 4 ln 25-35, tray 12 prevents teeth clenching) by preventing contact by lower two to four bottom front teeth against upper opposite teeth (Fig 4, device rests between the front teeth and the lower teeth thus would prevent contact by the upper teeth against the lower teeth) comprises: a tray having a substantially U-shaped channel (Fig 8, Fig 3, channel 14 is shown U-shaped) including spaced side walls and a base (Fig 8, side walls, while the Examiner is relying on the Fig 8 embodiment, Annotated Fig 3 embodiment is provided for clarity) having a thickness adapted to fit over the lower teeth… (col 3 ln 35, device may be used on the lower teeth); and, a flexible bubble portion of the channel positioned around the lower two to four front teeth (col 4 ln 5-15, Fig 8,  flexible bubble 30 of the channel 14; examiner notes that the bubble is not required to be an enclosed space thus the open expanded portion 30 is interpreted as a bubble) and extending upwardly and outwardly both anterior and posterior from the tray to prevent contact of the upper and lower opposite teeth (Fig 8, col 4 ln 10-20, bubble 30 includes anterior extension and posterior extension via ledged 50/52 and a downward extension via thickened portion 22) and providing spacing between the upper and lower posterior teeth to prevent teeth grinding or clenching of the posterior teeth (col 4 ln 25-35, col 3 ln 35-45, tray 12 prevents teeth clenching and sits between the front teeth of the upper and lower jaw).  
Pelerin is silent on the tray and a base having a thickness adapted to fit over the upper teeth and mold to their configuration.
Roth teaches an analogous intra oral device for reliving symptoms of clenching having a base having a thickness adapted to fit over the upper teeth and mold to their configuration (col 4 ln 40-50, ultra low density polyethylene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material of Pelerin to have the material as taught by Roth as this is a material that can be worn for an extended period of time (Roth col 5 ln 40-50) and is a material that can disperse biting forces (Roth 4 ln 40-50).
With respect to claim 3, Pelerin/Farrell discloses A mouthguard in accordance with Claim 1 wherein: Page 6 of 8the mouthguard tray comprises a soft flexible elastic material adapted to mold to an individual's teeth and the bubble portion comprises a flexible polymer (Roth col 4 ln 40-50, ultra low density polyethylene, and thus can mold to the teeth configuration as it is flexible and elastic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material of Pelerin to have the material as taught by Roth as this is a material that can be worn for an extended period of time (Roth col 5 ln 40-50) and is a material that can disperse biting forces (Roth 4 ln 40-50).
  With respect to claim 4, Pelerin/Farrell discloses A mouthguard in accordance with Claim 3 wherein: the tray material is a silicone rubber or an ultra-low density polyethylene (Roth col 4 ln 40-50, ultra low density polyethylene) and the flexible bubble portion includes an air-filled cavity (Pelerin Fig8, teeth don’t take up a whole of the cavity thus it is air and teeth filled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base material of Pelerin to have the material as taught by Roth as this is a material that can be worn for an extended period of time (Roth col 5 ln 40-50) and is a material that can disperse biting forces (Roth 4 ln 40-50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786